Citation Nr: 0828480	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  03-22 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to the service-connected residuals of 
a left nephrectomy for congenital hydronephrosis due to 
aberrant lower polar vessel.

2.  Entitlement to service connection for gout, including as 
secondary to the service-connected residuals of a left 
nephrectomy for congenital hydronephrosis due to aberrant 
lower polar vessel.

3.  Entitlement to service connection for fatigue, including 
as secondary to the service-connected residuals of a left 
nephrectomy for congenital hydronephrosis due to aberrant 
lower polar vessel.

4.  Entitlement to service connection for proteinuria of 
right kidney, including as secondary to the service-connected 
residuals of a left nephrectomy for congenital hydronephrosis 
due to aberrant lower polar vessel.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran served in the reserves and had active duty for 
training (ACDUTRA) with the Army National Guard from January 
1968 through June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  There is an approximate balance of competent medical 
evidence both for and against the veteran's claim that his 
hypertension was caused by his service-connected residuals of 
left nephrectomy.

2.  The record does not contain competent medical evidence 
showing that the veteran's currently diagnosed gout is 
related to his service-connected residuals of left 
nephrectomy, or that his gout initially manifested during his 
active service.

3.  The record does not contain competent medical evidence 
showing that the veteran's fatigue is related to his service-
connected residuals of left nephrectomy, or that it initially 
manifested during his active service.

4.  The record does not contain competent medical evidence 
showing that the veteran's proteinuria is related to his 
service-connected residuals of left nephrectomy, or that it 
initially manifested during his active service.


CONCLUSIONS OF LAW

1.  Hypertension is proximately due to the service-connected 
residuals of a left nephrectomy for congenital hydronephrosis 
due to aberrant lower polar vessel.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.310 (2007).

2.  The criteria for service connection for gout, including 
as secondary to the veteran's service-connected residuals of 
a left nephrectomy, are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

3.  The criteria for service connection for fatigue, 
including as secondary to the veteran's service-connected 
residuals of a left nephrectomy, are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).

4.  The criteria for service connection for proteinuria, 
including as secondary to the veteran's service-connected 
residuals of a left nephrectomy, are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hypertension, 
gout, fatigue, and proteinuria of the right kidney, all of 
which are claimed as secondary to his service-connected 
residuals of a left nephrectomy.

For service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). See also Pond v. 
West, 
12 Vet. App. 341, 346 (1999).  Under 38 C.F.R. § 3.310(a), 
service connection may also be granted on a secondary basis 
for a current disability that is proximately due to a 
service-connected disability.  The veteran is presently 
service-connected for residuals, postoperative nephrectomy, 
left, for congenital hydronephrosis to aberrant lower polar 
vessel, and also for residuals, excision of ganglion, right 
foot.  See April 2003 rating decision.

The evidence of record in this case includes service medical 
records, VA and private post-service treatment records, 
several VA examination reports, and the statements and 
information submitted by the veteran.

Hypertension
Hypertension was not diagnosed during the veteran's ACDUTA.  
He was examined after service in November 1969 by VA and 
there was no mention of hypertension or high blood pressure.  
At the time of that examination, the veteran's blood pressure 
was 120/80.  There is no additional evidence to consider 
until after the veteran's 2001 claim.

An April 2001 statement from the veteran's private family 
physician documented the veteran's "long history of 
complicated diabetes, hypertension and sleep apnea."  There 
was no opinion provided, however, as to any relationship 
between hypertension and any other disease or between 
hypertension and active service.

The veteran was afforded a VA general medical examination in 
January 2002.  The examiner reported that the veteran had a 
history of hypertension for the past twenty years, with 
varying treatment and blood pressure that was "fairly 
stable."  The diagnosis was essential hypertension, fairly 
stable on treatment, and the examiner opined that the 
veteran's current medical conditions and diagnoses are highly 
unlikely a result of his left-sided nephrectomy in 1968.  The 
basis for the "highly unlikely" opinion was not explained.  
It was following this examination and opinion that the 
veteran's claim was denied.  See February 2002 rating 
decision.

In May 2002, the veteran submitted several pieces of 
information regarding the effects of living with one kidney.  
In an article entitled "Living with One Kidney," the author 
states that there is a greater chance of developing high 
blood pressure for people living long-term with one kidney.  
The veteran also submitted a copy of an email exchange 
between an unknown individual and the Heath Information 
Manager from the National Kidney Foundation, in which the 
Health Information Manager states that a "person with one 
kidney is at a greater risk of developing high blood 
pressure."  The Board notes that these statements are taken 
into consideration, but are not found to be competent medical 
evidence that the veteran's hypertension was caused by his 
1968 nephrectomy.  Evidence establishing that fact, 
particular to the veteran, is what is necessary for the 
veteran's claim to prevail under 
38 C.F.R. § 3.310(a).  

In May 2002, the veteran's private family physician again 
submitted a statement mentioning the veteran's hypertension, 
but failing to address its etiology.  A June 2002 statement 
from a private internist suggests that "[i]t is possible 
that the...hypertension...that he is suffering is secondary to 
his prior nephrectomy."  An October 2002 statement from the 
private family physician also indicates that the veteran's 
medical condition "could be secondary to his prior 
nephrectomy."  And, in an undated statement, the internist 
again opined that the veteran's high blood pressure "could 
be secondary to his prior nephrectomy."  The Board finds 
that these physician's statements are too vague and 
speculative to warrant any probative weight. The medical 
opinions are expressed in terms of "may" ("it is possible" 
and "could be") and thus also imply "may" or "may not," and 
are too speculative to establish a plausible claim by 
themselves. Because of the speculative nature of the doctors' 
opinions, they are insufficient as medical opinions in favor 
of the veteran's claim. See Obert v. Brown, 5 Vet. App. 30, 
33 (1993).

In April 2003, a physician from the Department of 
Endocrinology at the Hattiesburg Clinic submitted a statement 
indicating that he had examined the veteran and noted his 
current diabetes, hypertension, thyroid disease and gout.  
The physician went on to conclude that the hypertension is 
"likely related to his previous loss of his kidney in the 
early 60's," because the kidney loss put the other kidney at 
high risk, "hormones from the kidney are significantly 
involved in hypertension," and a person with one kidney is 
at higher risk than if both kidneys were present and 
functional.  The Board affords this medical opinion 
significant probative value, because its basis is clear and 
it is based upon an examination of the veteran.

A review of the treatment notes of each of these private 
physicians yielded no additional information as to the 
etiology of the veteran's hypertension, nor did a review of 
the VA outpatient treatment notes.

Following the Board's February 2006 remand, the veteran was 
afforded a VA examination.  At the time of the December 2006 
examination, he reported that he was diagnosed with 
hypertension in 1980.  His blood pressure on the examination 
day was 165/89.  His blood urea nitrogen was 11 and his 
creatinine was 1.2, which the examiner stated as the reason 
it is less likely than not that his service-connected 
disability is the cause of his hypertension.  The examiner 
stated that to opine otherwise would resort to mere 
speculation.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In this case, there are several medical 
opinions purely speculative in nature and of little probative 
value, coupled with one well-reasoned private opinion in 
support of the veteran's claim, one unexplained VA opinion 
contrary to the veteran's claim, and one VA opinion contrary 
to the claim which includes a medical explanation.  In other 
words, the fully explained opinions in this case include one 
for and one against the veteran's claim; thus, there is an 
approximate balance of positive and negative evidence 
regarding the issue of whether the veteran's hypertension was 
caused by his in-service nephrectomy.  Reading these records 
as a whole and in a light most favorable to the veteran 
reveals that the evidence regarding whether hypertension was 
caused by the service-connected residuals of left nephrectomy 
is in equipoise. As such, under 
38 U.S.C.A. § 5107, the veteran's claim for service 
connection for hypertension must be granted. 

Gout
The first suggestion that the veteran has gout comes in his 
March 2001 claim that it is related to his service-connected 
nephrectomy.  The veteran's statements, however, are not 
competent evidence of current diagnoses, or connections to 
military service or service-connected disabilities. Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation. See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992). Competent medical evidence 
of a current gout diagnosis plus a causal connection between 
gout and the service connected residuals of left nephrectomy, 
or between gout and active service, is required for service 
connection.  38 C.F.R. §§ 3.303, 3.310 (2007).

April 2001 and May 2002 notes from Dr. Gipson, the veteran's 
family doctor confirms that he was treating for gout at that 
time.  The January 2002 VA examination report also shows the 
diagnosis of gout; however, the VA examiner stated, without 
explanation, that "the veteran's current medical conditions 
and diagnoses are highly unlikely as a result of his left-
sided nephrectomy in 1968."  

A June 2002 statement from Dr. Bolisay states, also without 
explanation, that "it is possible" that the veteran's gout 
is secondary to his prior nephrectomy.  Dr. Gipson's October 
2002 statement and Dr. Bolisay's undated statement suggest 
that the veteran's gout "could be secondary to his prior 
nephrectomy."  As discussed above, such vaguely worded 
statements are too speculative to warrant any probative 
weight.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The April 2003 statement from the endocrinologist at the 
Hattiesburg Clinic, which was used as supporting analysis in 
the hypertension claim, is not as useful as it relates to 
gout.  The doctor stated that the veteran's problems with 
gout were "likely related to his previous loss of kidney in 
the early 60's," but went on to explain how the nephrectomy 
related to diabetes and hypertension only.  The statement as 
to gout amounts only to a blanket statement without any 
medical basis provided.  Therefore, it is of little probative 
value with respect to this claim.

A review of the treatment notes of each of these private 
physicians yielded no additional information as to the 
etiology of the veteran's gout, nor did a review of the VA 
outpatient treatment notes.

Following the Board's remand, the veteran was afforded a VA 
examination to assess the etiology of his gout.  At the 
December 2006 examination, the veteran described left 
shoulder, left knee and left hip pain, which were all 
associated with arthritis by examination, thus found to be 
less likely than not associated with the service-connected 
left nephrectomy.  The RO required an additional examination 
to discuss gout, in particular.  The November 2007 
examination report documents the veteran's current gout, 
which is controlled by allopurinol.  The only episodes 
described by the veteran at that time involved the left great 
toe, which occurred once per month.  The examiner was unable 
to opine whether the gout was related to the service-
connected nephrectomy without resorting to speculation.

The evidence with regard to the gout issue includes several 
vague and speculative opinions with no medical basis, coupled 
with one negative VA opinion that was not well-explained and 
one VA examiner unable to assess whether gout is related to 
the in-service nephrectomy because it would lead to mere 
speculation.  There is essentially no competent medical 
evidence that the veteran's currently diagnosed gout is 
related in any way to his service connected residuals of left 
nephrectomy.  There is no basis for granting service 
connection under 38 C.F.R. § 3.310.  Also, the service 
medical records do not show, and the veteran does not claim 
that his gout initially manifested during his short period of 
active service.  As such, there is also no basis upon which 
to grant service connection for gout under 38 C.F.R. § 3.303.

The Board again notes that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the benefit of the 
doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is simply no basis upon which to grant the veteran's 
claim for service connection for gout.

Fatigue
The veteran also claims that he has fatigue secondary to his 
service-connected residuals of left nephrectomy.  In an April 
2001 statement from Dr. Gipson, it is noted that "the 
combination of" the veteran's several medical problems, 
including diabetes with neuropathy, varicose veins, gout, 
hypertension, hypothyroidism and sleep apnea, "leave him 
fatigued with decreased energy."  The Board notes that the 
veteran, per the decision above, is service-connected for 
hypertension, but not for any of the other disabilities in 
the combination that the physician deems to cause fatigue.

In January 2002, a VA examiner noted general fatigue 
associated with the veteran's hypothyroidism, and noted his 
history of sleep apnea, but made no independent diagnosis of 
general or chronic or any other sort of fatigue disorder.  
And, the diagnoses included status post nephrectomy secondary 
to congenital hydronephrosis, "no significant residuals."

Private records from Dr. Lopez dating between 1997 and 2000 
show no complaints of fatigue.  Fatigue is noted in Dr. 
Gipson's treatment notes.  See August 2002, January 2005 and 
March 2006 notes.  A discussion of its cause, however, is not 
provided by Dr. Gipson other than in the April 2001 report, 
discussed above.  A review of the VA treatment notes yielded 
no additional information as to the nature or etiology of the 
veteran's fatigue.

At the time of the December 2006 VA examination, the veteran 
reported a gradual onset of fatigue for the prior twenty 
years, which he currently experienced twenty-four hours per 
day.  He reported that he was diagnosed with chronic fatigue 
syndrome fifteen years prior by Dr. Gipson.  The VA examiner 
noted, however, that there is no evidence of treatment for 
chronic fatigue syndrome, or medication, or a diagnosis.  The 
examiner noted that because the examination failed to reveal 
fever, adenopathy, depression, migratory joint pain, and 
because there was a lack of acute onset of fatigue, there is 
no diagnosis of chronic fatigue syndrome.  The examiner did 
note fatigue followed by a notation of the veteran's 
hypothyroid.

In the November 2007 report, the VA examiner again noted that 
there is no chronic fatigue syndrome diagnosis, but that 
there is fatigue.  However, the examiner opined that "with a 
history of hypothyroidism and also the thyroid-stimulating 
hormone being high and with a history of sleep apnea, it is 
more speculative whether the fatigue is related to the 
service-connected nephrectomy."

A review of the record in its entirety reveals that there is 
essentially no competent medical evidence suggesting that the 
veteran's medically recognized fatigue is related to any 
service-connected disability.  The only suggestion of a 
causal connection comes in the veteran's claim.  The 
veteran's statements, however, are not competent evidence of 
such a connection. Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 
Competent medical evidence a causal connection between 
fatigue and the service connected residuals of left 
nephrectomy, or between fatigue and active service, is 
required for service connection.  
38 C.F.R. §§ 3.303, 3.310 (2007).  The evidence does not show 
and the veteran does not contend that the fatigue initially 
manifested during active service.  The record is simply 
devoid of evidence to substantiate the fatigue claim.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is simply no basis upon which to grant the veteran's 
claim.

Proteinuria
The veteran's final claim is that he has proteinuria as a 
result of his service-connected residuals of left 
nephrectomy.  There is very little in the way of records 
showing the veteran's proteinuria, but testing associated 
with the various examinations discussed below confirms the 
diagnosis.  The question is whether there is competent 
medical evidence showing a causal connection between the 
service-connected nephrectomy and the proteinuria.

At the time of the January 2002 VA general medical 
examination, the veteran's "urinalysis revealed 2+ 
protein."  The urinalysis associated with the January VA 
genitourinary examination showed "1+ proteinuria and 1-2 
WBCs per high power field but [was] otherwise unremarkable."  
There was no associated diagnosis at that time.

In May 2002, the veteran submitted an article entitled 
"Living with One Kidney."  In it, the author states that 
"children who have had a kidney surgically removed may have 
a slightly increased chance of developing abnormal amounts of 
protein in urine."  This, however, is not competent medical 
evidence that the removal of one of the veteran's kidneys in 
adulthood has caused his proteinuria.  Evidence establishing 
that fact, particular to the veteran, is what is necessary 
for the veteran's claim to prevail under 38 C.F.R. 
§ 3.310(a).  

The veteran's private internist submitted a statement opining 
that the veteran's proteinuria "could be either from 
Diabetic Nephropathy or secondary to nephrosclerosis of a 
solitary kidney.  It is not feasible to do a kidney biopsy at 
this time to prove the exact etiology of proteinuria.  It is 
possible that the proteinuria...that he is suffering is 
secondary to his prior nephrectomy."  See June 2002 Bolisay 
report.  The October 2002 opinion from Dr. Gipson also shows 
his opinion that the veteran's proteinuria "could be 
secondary to his prior nephrectomy."  An undated opinion by 
Dr. Bolisay is also similarly worded.  As discussed above, 
such vaguely worded statements are too speculative to warrant 
any probative weight.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  There is no indication in these reports that the 
veteran's service-connected residuals of left nephrectomy as 
likely as not caused his proteinuria.  As such, the opinions 
are of minimal probative value.  

A March 2003 genitourinary VA examination report documented 
the veteran's medical history, including diabetes, and 
reported test results from a 24-hour urine protein excretion, 
which was 2.33 grams per day.  24-hour urine collection for 
creatinine clearance was 110.31 milliliters per minute.  The 
examiner diagnosed "significant proteinuria, probably 
secondary to diabetes mellitus."  He went on to explain that 
"while there is good evidence that patients with solitary 
kidneys at least in a population of kidney donors develop 
proteinuria over a long period of time due to what is known 
as hyperfiltration injury, the proteinuria is generally not 
the same range as this veteran's proteinuria.  It is much 
more likely that he has proteinuria secondary to diabetic 
neuropathy."  The examiner provided poorly controlled 
diabetes, as well as normal creatinine levels as the basis 
for his opinion.  

In April 2003, a private endocrinologist provided an opinion 
that the proteinuria is related to the high risk put onto the 
right kidney due to the loss of the left kidney.  However, he 
related the explanation given for his positive nexus opinion 
only to the hypertension claim.  

In December 2006, the veteran was afforded an additional VA 
examination, but it discussed only urinary frequency, not 
proteinuria.  The RO then obtained the most recent VA 
examination of November 2007.  In that report, the veteran 
suggested that his proteinuria started in approximately 1992, 
but that he did not have any treatment at that time.  The 
examiner documented July 2007 lab work, which included 
urinalysis showing protein trace.  The examiner confirmed the 
proteinuria diagnosis and noted the veteran's long history of 
hypertension and diabetes.  The examiner stated that it would 
be speculative to relate his proteinuria to his service-
connected nephrectomy.

Following a review of the entire body of evidence, it becomes 
clear that there is no competent medical evidence 
establishing that the veteran's proteinuria was caused by his 
service-connected nephrectomy.  There are several private 
opinions suggesting that it "could be," but as discussed 
above, such vague opinions are of minimal probative value in 
this analysis.  There must be evidence that the proteinuria 
was as likely as not proximately due to the service-connected 
condition, or was as likely as not caused by an incident or 
initially manifested in service.  There is no such medical 
opinion in this case.  The medical reports do not support the 
notion that the nephrectomy as likely as not caused the 
proteinuria.  The veteran does not contend, and the service 
medical records do not show, that the proteinuria initially 
manifested during the veteran's active service.  There is 
simply no basis upon which to grant this claim.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is simply no basis upon which to grant the veteran's 
claim.




Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claims. Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
on or after May 30, 2008, 38 C.F.R. 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the veteran letters in April 2001 and July 2002 
informing him of what was necessary to establish his claim 
(including on a secondary basis), what evidence he was 
expected to provide, and what VA would obtain on his behalf.  
These letters satisfied the requirements of 38 C.F.R. § 
3.159(b)(1).  While these letters did not  satisfy the 
requirements of Dingess v. Nicholson, supra, e.g., as to 
potential downstream issues such as disability rating and 
effective date, these issues are moot considering the 
decision above on the merits.  VA's duty to notify the 
veteran was met in this case.

VA also has a duty to assist the veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d). Here, the veteran's statements, 
his service medical records, and post-service VA and private 
treatment records have been associated with the claims 
folder.  The veteran was afforded several VA examinations 
throughout the course of this appeal and the reports are of 
record.  He was also afforded an RO hearing and the hearing 
transcript is also associated with the claims folder.  The 
veteran has not notified VA of any additional relevant 
evidence.  

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for gout is denied.

Entitlement to service connection for fatigue is denied.

Entitlement to service connection for proteinuria of right 
kidney is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


